DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant’s response (amendments, arguments) is acknowledged.
Following the amendments, claims 10, 12-13, and 16-23 are pending and examined on the merits, as drawn to the elected species (SEQ ID NO: 9).
The examiner is open to interview at any time to advance prosecution on the merits.

Election/Restrictions – Withdrawn-In-Part (Group), Species Maintained
Applicant's election with traverse of Group II, claim 10, as drawn to the peptide species SEQ ID NO: 9, in the reply filed on 10/20/20 is acknowledged.  The group traversal is moot as the examiner has rejoined all groups, following the amendments.  Applicant has also traversed the species election on the ground(s) that there are not an unreasonable number of species.  This is not found persuasive because the number of species are not the question but rather whether the peptides can be coextensively searched without a serious search burden, which is not presently found as a search of eight (8) separate ABSS databases and beyond is required of each distinct peptide.  [Note: Notwithstanding the above, and if the rejections of elected peptide species SEQ ID NO: 9 are overcome, the examiner may be open to rejoining certain peptides species for search and examination on the merits. Namely, peptide SEQ ID NOS: 8 and 10-11 were found to have overlap with elected peptide species SEQ ID NO: 9 as falling within a similar Markush group with single structural similarity (and separately peptide SEQ ID NOS: 1-7 contained overlap collectively). Therefore, the examiner was willing to extend the search to peptide SEQ ID NOS: 8 and 10-11 (but not 1-7).]

All pending claims are examined on the merits as drawn to elected peptide species SEQ ID NO: 9.
The requirement is still deemed proper and is therefore made FINAL.

Opening Remarks on Elected Peptide SEQ ID NO: 9 – Previously Noted
The elected peptide species of SEQ ID NO: 9 (cell penetrating peptide (CPP)
VGFPVAAVGFPV bound to secretion modifying region (SMR) peptide GRKKRRQRRRPPQ)
was not found to be reasonably/expressly taught by the prior art of record, under an anticipation
analysis. Other than similar but distinct peptides expressly taught within applicant’s current or
related applications, none of the prior art of record was found to reach 70% identity or closer.
Representative of the closest prior art of record found was that of Cowan et al. (U.S. Patent
Publication No. 20120289454), bearing the peptide on specification page 21:
(Targeting HIV Tar RNA), which has 67% identity to the elected peptide SEQ ID NO: 9:
Query Match    67.4%; Score 89; DB 19; Length 39;
Best Local Similarity 70.8%;
Matches 17; Conservative 1; Mismatches 6; Indels 0; Gaps 0;
Qy    2 GFPVAAVGFPVGRKKRRQRRRPPQ 25
Db    4 GFTTKALGISYGRKKRRQRRRPPQ 27
However, see below regarding the obviousness analysis and obviousness double patenting rejection.

Subject Matter Priority – Previously Noted
As also noted in the parent application, it is noted that priority for the peptides claimed/described in the specification only finds support within that filed at the actual filing date, not in earlier filing documents (including not in the direct provisional to which it relies to nor the CIP prior to), absent evidence to the contrary.

Claim Rejections - 35 USC § 103 – Obviousness, Maintained, Modified, 
Necessitated by Amendment
	The Elected/Claimed Invention:  Treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.

Claims 10, 12-13, and 16-23, as drawn to the elected peptide SEQ ID NO: 9, remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond et al. (U.S. Patent Publication No. 20130089525) in view of Bames (U.S. Patent Publication No. 2018/0258148) and further in view of He (U.S. Patent Publication No. 20080286210).

Bond* expressly teach the antimicrobial peptide comprising the amino acid sequence of VGFPVAAVGFPV (SEQ ID NO: 3) (see claim 6 (typo, reads SEQ ID NO: “2” instead of “3”) claim 21, para 18), corresponding to instant SMR peptide elected species SEQ ID NO: 9. Bond also teach (e.g. claim 20) a pharmaceutical composition for treating microbial infection, comprising: (1) an antimicrobial peptide comprising a first antimicrobial domain comprising at least one VGFPV motif, and a cell penetrating peptide (CPP) domain.



Bames, merely by example, teach that GRKKRRQRRRPPQ is a CPP (claim 4, peptide SEQ ID NO: 10).

Thus, it would have been merely a matter of routine optimization by simple selection to attach the CPP GRKKRRQRRRPPQ to the antimicrobial/SMR peptide of Bond VGFPVAAVGFPV and arrive at instant elected peptide SEQ ID NO: 9; 
for then treating/preventing a microbial biofilm or detaching a microorganism from a surface or from other microorganisms (e.g. biofilm) or dispersing a biofilm, by employing the peptides antimicrobial effect there against, by contacting a material, liquid, surface, or biological material with an effective amount thereof, with a reasonable expectation of success of some degree of antimicrobial effect against said biofilm.

While Bond may not expressly teach these claimed applications of the antimicrobial peptides per se (which the examiner notes are well known, art-recognized uses, falling within Official Notice MPEP 2144.03), He fills this gap by teaching that antimicrobial peptide compositions are coated on materials/liquids/surfaces as instantly claimed, e.g. composites and dental preparations such as mouthwash (claim 58):



	Further, following the amendments to claim 10, limiting the “material” class to paint, glue, cement, tissue matrix and tissue scaffold, prior art reference He teaches tissue “matrix” or “patch” described as “skin contact adhesive materials”, which equally serves as a tissue “glue” under the broadest reasonably interpretation thereof, as the material for incorporation of active agents (see para [0118-0119]).  

Therefore, the presently elected and claimed invention is found prima facie obvious over
the combination of references applied, as to the claimed invention as now amended.
[*Note: See priority discussion at outset. Express priority is not present for instant elected peptide SEQ ID NO: 9 until the actual filing date (including not in the direct provisional to which it relies to nor the CIP prior to).]
Response to Amendments/Arguments
	Applicant’s amendments and arguments thereto have been fully considered but are not found persuasive.  Applicant has limited the “material” class to paint, glue, cement, tissue matrix and tissue scaffold.  Merely by example, He (of record, part of the prior art combination maintained) teaches tissue “matrix” or “patch” described as “skin contact adhesive materials”, which equally serves as a tissue “glue” under the broadest reasonably interpretation thereof, as prima facie obvious to incorporate the elected peptide of Bond in view of Bames into the tissue “matrix” or tissue “glue” of He. 



Double Patenting – Obviousness, Maintained, Request for Abeyance, No Arguments
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-13, and 16-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over withdrawn claims 10-17 of copending parent Application No. 16246222 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because parent withdrawn claims 10, 16 and 17 are drawn to the same independent claims here, e.g. treating a microbial biofilm and/or detaching/dispersing the same with the same elected peptide of SEQ ID NO: 9.  Should these non-elected subject matter claims ultimately be cancelled without prejudice in the parent, the rejection will be withdrawn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation – Previously Noted
	The term “preventing” is deemed enabled without undue experimentation here as it is known with the art that coating a surface with antimicrobial agents, which the instantly claimed peptides are, can prevent adherence of microbial agents and thereby biofilm formation comprising such.  Thus, the current peptide are deemed to have a reasonable expectation of treating and/or preventing the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654